 



EXHIBIT 10.4
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made April 9, 2007 (the “Effective Date”)

     
BETWEEN:
   
 
   
 
  NATIONAL MONEY MART COMPANY
 
   
 
  (the “Company”)
 
   
 
   
AND:
  SYDNEY FRANCHUK
 
   
 
  (the “Executive”)
 
   
 
   
WHEREAS:
   

A. The Company has employed the Executive as its President to December 31, 2006
and Dollar Financial Corp. (“DFC”) has employed the Executive as its Senior
Vice-President up to the Effective Date (the “Prior Employment”);
B. The Company and the Executive have agreed that it is to their mutual benefit
and of material value to both of them to enter into this new limited-term
contract of employment (the “Agreement”) which will define the Executive’s
responsibilities, rights and entitlements for the term thereof; and
C. The Executive has agreed to provide a full and final release of all claims or
potential claims arising from or out of the Prior Employment, in the form hereto
attached as Schedule “A”;
NOW THEREFORE in consideration of the promises and mutual covenants herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by both parties, the parties hereby covenant and agree with
each other as follows:
1. TERM
1.1 The term of this Agreement is from the Effective Date to June 30, 2009 (the
“Employment Term”), unless terminated prior to the end of the Employment Term in
accordance with the provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



1.2 This Agreement shall automatically be renewed for a single one (1) year term
from the end of the Employment Term unless either party hereto gives notice in
writing to the other not less than ninety (90) days before the end of the
Employment Term of that party’s intention that the Agreement not be renewed.
2. EMPLOYMENT
2.1 Position. The Executive shall, during the Employment Term, serve as Chairman
of the Company. In addition, the Executive shall serve as Executive
Vice-President of DFC, without compensation or benefits except as expressly set
forth in this Agreement. In those capacities, the Executive shall be chiefly
responsible for directing and coordinating the Company’s ongoing activities with
respect to regulatory issues in Canada impacting on the Company’s business and
will also assist with legal issues in Canada impacting on the company’s
business, and shall also have such other duties and responsibilities as are
related thereto or reasonably assigned or requested by the Company from time to
time.
2.2 Reporting. The Executive shall report to the Chairman of DFC.
3. COMPENSATION
3.1 Base Salary. The Company agrees to pay the Executive and the Executive
agrees to accept as remuneration for services hereunder a salary of $400,000 per
annum on the Effective Date. The sum of $400,000 per annum together with any
increases in salary that are made by the Company during the term of this
agreement and renewals thereafter shall be defined as the “Base Salary” for the
purposes of this agreement.
3.2 Benefits. The Executive shall be entitled to participate in all benefit
programs offered by the Company to its senior management, including, without
limiting the generality of the foregoing, group life and disability insurance
and medical and dental plans, in accordance with and on the terms and conditions
generally provided from time to time by the Company. The Executive agrees that
the Company may substitute or modify the benefits on comparable terms and
conditions without notice. For greater clarity, it is intended the benefits
received by the Executive are commensurate with those received under the Prior
Agreement.
3.3 Bonus and Incentive Plans. The Executive shall be entitled to the following:

  (a)   a one-time cash bonus of $125,000 (the “Bonus Amount”) payable upon the
Effective Date;     (b)   participation in the Company’s incentive programs for
Section 16 officers, including, without limiting the generality of the
foregoing, share option plans, share purchase plans and bonus plans
(collectively, the “Incentive Plans”), in each case in accordance with and on
the terms and conditions of such Incentive Plans as at the date hereof are in
place or as which may from time to time be amended or implemented by the Company
or DFC in their sole discretion; provided, however, that for purposes of
participation in the Dollar Financial Corp Key Management Bonus Program for the
fiscal year ending June 30, 2007, the concepts outlined in Schedule “B” attached
hereto shall apply; and     (c)   a one-time grant, on the Effective Date, of
10,000 restricted common shares of DFC (the “Restricted Shares”) pursuant to the
Stock Award Agreement in substantially the form attached hereto as Schedule “C”.

-2-



--------------------------------------------------------------------------------



 



3.4 Vacation. The Executive shall be allowed four (4) weeks of paid vacation for
each calendar year, pro-rated for any portion thereof.
3.5 Expenses. The Executive shall be reimbursed by the Company for all
out-of-pocket expenses actually, necessarily and properly incurred by the
Executive in the discharge of his duties for the Company. The Executive agrees
that such reimbursements shall be due only after the Executive has rendered an
itemized expense account, together with receipts where applicable, showing all
monies actually expended on behalf of the Company and such other information as
may be required and requested by the Company.
4. ADDITIONAL OBLIGATIONS OF THE EXECUTIVE
4.1 Full Time. The Executive will, for the Term of this Agreement, devote his
full time, attention and ability to the business and affairs of the Company to
fulfill the duties provided for herein.
4.2 Duties to DFC. The Executive agrees that his duties and obligations owed to
the Company under this Agreement, including but not limited to the covenants set
out in sections 4.3 through 4.11 inclusive, below, are owed by the Executive
equally to DFC, and DFC shall be deemed to be included in the definition of
“Company” where applicable for such purpose.
4.3 Non-Competition. In consideration of the compensation and other benefits to
be paid to Executive pursuant to this Agreement, Executive agrees that he will
not, without prior written consent of the Company, for a period of twenty-four
(24) months following the cessation of employment pursuant to this Agreement

  (a)   directly or indirectly engage in the United States, Canada, the United
Kingdom, or any other country in which the Company now or hereafter during
Executive’s period of employment, conducts business, in any activity which, or
any activity for any enterprise or entity a material part of the business of
which, is competitive with the business conducted by the Company at the time of
termination or any business that Company proposed to be conducted during
Executive’s employment with the Company, either as an officer, director,
Executive, independent contractor or as a 2% or greater owner, partner, or
stockholder in a publicly traded entity; or     (b)   directly or indirectly
cause or request a curtailment or cancellation of any significant business
relationship that the Company has with a current or prospective vendor, business
partner, supplier or other service or goods provider that would have a material
adverse impact on the business of Company .

4.4 Non Solicitation. During Executive’s employment with the Company and for
twenty-four (24) months after termination of his employment for any reason, the
Executive will not, directly or indirectly, on his/her own behalf or on behalf
of any third party

  (a)   recruit, solicit or induce, or attempt to induce, any employees of the
Company or of DFC or any of its subsidiaries to terminate their employment with,
or otherwise cease their relationship with, the Company or DFC; or (ii) solicit,
divert, reduce, take away, or attempt to divert, reduce or take away, the
business or patronage (with respect to products or services of the kind or type
developed, produced, marketed, furnished or sold by the Company or of DFC or any
of its subsidiaries with which Executive was substantively involved during the
course of his employment with the Company) of any of the Company’s or DFC’s
(A) clients, customers, franchisees, or accounts, or (B) prospective

-3-



--------------------------------------------------------------------------------



 



      clients, customers, franchisees or accounts, that were contacted or
solicited by the Executive within six (6) months prior to the date his
employment with the Company terminated.

  (b)   Executive acknowledges and understands that, in the event of a breach or
threatened breach of this provision by Executive, the Company and/or DFC may
suffer irreparable harm and will therefore be entitled to injunctive relief to
enforce this provision, which shall be in addition to any other remedies
available to it, and shall also be entitled to recovery of its legal fees and
costs incurred in seeking to enforce this provision.

4.5 Provisions to Survive. If a court of law should decide that either of
sections 4.3 or 4.4 is unreasonable in view of the particular circumstances, the
prohibition set out therein shall apply with respect to the territory which that
Court determines is appropriate for a duration which the Court determines is
appropriate.
4.6 Confidential Information. The Executive agrees that all information, whether
or not in writing, relating to the business, technical or financial affairs of
the Company and that is generally understood in the industry as being
confidential and/or proprietary, is the exclusive property of the Company. The
Executive agrees to hold in a fiduciary capacity for the sole benefit of the
Company all such secret, confidential or proprietary information, knowledge,
data, or trade secrets (“Confidential Information”) relating to the Company or
any of their affiliates or their respective clients, obtained during the course
of his employment with the Company either under this Agreement or under the
Prior Agreement. The Executive agrees that he will not at any time, either
during the term of this Agreement or after its termination, disclose to anyone
any Confidential Information, or utilize such Confidential Information for his
own benefit, or for the benefit of third parties without written approval by an
officer of DFC. Executive further agrees that all intellectual property,
business processes, proprietary forms, business plans, customer lists,
memoranda, notes, records, data, schematics, sketches, computer programs,
prototypes, proprietary franchise circulars or similar materials, or written,
photographic, magnetic or other documents or tangible objects compiled by
Executive or made available to Executive during the Term of his/her employment
concerning the business of the Company, DFC and/or their clients, including any
copies of such materials, shall be the property of the Company and DFC and shall
be delivered to the Company on the termination of his/her employment, or at any
other time upon request of the Company.
4.7 Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of his
employment (including his employment pursuant to the Prior Agreement),
regardless of the source and whether or not created by the Executive, are the
sole and exclusive property of the Company, and immediately upon the termination
of the Executive’s employment, or at any time the Company shall request, the
Executive shall return to the Company all such property of the Company, without
retaining any copies, summaries or excerpts of any kind or in any format
whatsoever. Executive further agrees that should he discover any Company
property, including but not limited to Confidential Information as defined in
section 4.6 above, in his possession after the return of such property has been
requested, Executive agrees to return it promptly to Company without retaining
copies, summaries or excerpts of any kind or in any format whatsoever.
4.8 Court-Ordered Disclosure. In the event that, at any time during the Term or
at any time thereafter, Executive receives a request to disclose any
Confidential Information (as defined in section 4.6 above) or any other
materials of information of the Company under the terms of a writ, subpoena,
order or other discovery process, made or issued by a court or by a governmental
body, Executive agrees to notify the Company immediately of the existence,
terms, and circumstances surrounding such request, to consult with the Company
on the advisability of taking legally available steps to resist or narrow such
request;

-4-



--------------------------------------------------------------------------------



 



and, if disclosure of Confidential Information is required to prevent Executive
from being held in contempt or subject to other penalty, to furnish only such
portion thereof as, in the written opinion of counsel satisfactory to the
Company, Executive is legally compelled to disclose, and to exercise Executive’s
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to the disclosed trade secrets and other proprietary
and confidential information.
4.9 Business Opportunities. The Executive agrees to communicate at once to the
Company and DFC all business opportunities which come to the Executive in his
capacity as such or otherwise in the course of the Company’s business and to
deliver to and assign ownership of to the Company all inventions and
improvements in the nature of the business of the Company which, in the course
of the Company’s business the Executive may conceive, make or discover, become
aware directly or indirectly or have presented to the Executive and such
business opportunities, inventions, and improvements shall become the exclusive
property of the Company without any obligation on the part of the Company to
make any payment for the same.
4.10 Corporate Opportunities. If the Executive receives notice of or otherwise
obtains information regarding potential acquisitions and other corporate
opportunities within the Employer’s then current and prospective lines of
business, the Executive agrees to offer such acquisitions and other corporate
opportunities first to the Employer and secondly to DFC. If the opportunities
are not pursued by the Employer or DFC within a reasonable period, then the
Executive is shall be free to exploit such acquisitions and other corporate
opportunities, subject to the provisions of paragraph 4 herein.
4.11 Intellectual Property.

  (a)   Disclosure of Inventions. Executive will promptly disclose in confidence
to the Company all inventions, improvements, processes, products, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, Internet products and services, e-commerce products
and services, e-entertainment products and services, databases, mask works,
trade secrets, product improvements, product ideas, new products, discoveries,
methods, software, uniform resource locators or proposed uniform resource
locators (“URLs”), domain names or proposed domain names, any trade names,
trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that Executive makes, conceives or first reduces to practice or
create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.     (b)   Work
for Hire; Assignment of Inventions. Executive acknowledges and agrees that any
copyrightable works prepared by him within the scope of his employment are
“works for hire” under the Copyright Act and that the Company will be considered
the author and owner of such copyrightable works. Executive agrees that all
Inventions that (i) are developed using equipment, supplies, facilities or trade
secrets of the Company, (ii) result from work performed by him for the Company,
or (iii) relate to the Company’s business or current or anticipated research and
development, will be the sole and exclusive property of the Company and are
hereby irrevocably assigned by Executive to the Company from the moment of their
creation and fixation in tangible media.     (c)   Assignment of Other Rights.
In addition to the foregoing assignment of Inventions to the Company, Executive
hereby irrevocably transfers and assigns to the Company: (i) all worldwide
patents, patent applications, copyrights, mask works, trade secrets and other

-5-



--------------------------------------------------------------------------------



 



      intellectual property rights in any Invention; and (ii) any and all “Moral
Rights” (as defined below) that Executive may have in or with respect to any
Invention. Executive also hereby forever waives and agrees never to assert any
and all Moral Rights Executive may have in or with respect to any Invention,
even after termination of his work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

  (d)   Assistance. Executive agrees to assist the Company in every proper way
to obtain for the Company and enforce patents, copyrights, mask work rights,
trade secret rights and other legal protections for the Company’s Inventions in
any and all countries. Executive will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. His obligations
under this section will continue beyond the termination of his employment with
the Company, provided that the Company will compensate him at a reasonable rate
after such termination for time or expenses actually spent by him at the
Company’s request on such assistance. Executive appoints the Secretary of the
Company as his power of attorney to execute documents on his behalf for this
purpose, and agrees to take any further steps required at law to effect such
appointment.

4.12 Other Duties Not Affected. Nothing in the above sections shall operate to
reduce the obligations that survive the termination of this Agreement by reason
of the Executive’s common law duties of loyalty and good faith or fiduciary
duties to the Company.
4.13 Injunctive Relief. The Executive acknowledges that a breach or threatened
breach by him of this Agreement could cause irreparable harm to the Company.
Company is therefore entitled to seek and obtain, without notice to the
Executive, injunctive relief including such mandatory orders as may be required
to enforce this Agreement. This provision is not a waiver by the Company of any
other rights or remedies available to it, including money damages and recovery
of legal costs.
4.14 Non-related Boards. The Executive may sit on independent non-competitive
Boards subject to the provisions of paragraph 4 herein, but he must obtain
consent of the Employer in advance of accepting such an appointment, such
consent not to be unreasonably withheld.
5. TERMINATION
5.1 Resignation. Notwithstanding the provisions of section 1 of this Agreement,
the Executive may terminate the employment relationship at any time for any
reason by giving the Company written notice at least thirty (30) days prior to
the effective date of resignation. The Company, at its election, may require
Executive to continue to perform his duties hereunder for the full thirty
(30) day notice period or any portion thereof. In either event, unless otherwise
provided by this section, all compensation and benefits paid by the Company to
the Executive shall cease upon the effective date of resignation.
5.2 “For Cause” Resignation. The Executive shall have the right to resign for
cause in the event of any one of the following:

  (a)   a wilful material breach by the Company of any provision of this
Agreement;

-6-



--------------------------------------------------------------------------------



 



  (b)   material adverse change in Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company made without Executive’s
permission (other than a change due to Executive’s Permanent Disability or due
to a need for accommodation) which results in:

  (i)   a diminution in any material respect in Executive’s position, authority,
duties, responsibilities or compensation, which diminution continues in time
over at least thirty (30) days, such that it constitutes an effective demotion;
    (ii)   relocation of the Executive’s regular work address to a location more
than thirty (30) miles from its location at the commencement of the Employment
Term without Executive’s written consent; or

  (c)   failure on the part of the Company to include the Executive under any
applicable directors’ and officers’ insurance policy provided by the Company.

5.3 Notice/Cure Period. The Executive must deliver notice of his intention to
resign for cause pursuant to section 5.2 within thirty (30) days of becoming
aware of a “material breach” or “material adverse change” as described therein.
Executive’s failure to deliver such notice within the specified time period
shall be deemed to constitute acceptance by the Executive of any such change or
breach by the Company. The Company shall have a period of thirty (30) days from
receipt of said notice to cure such breach (the “Cure Period”). No resignation
pursuant to section 5.2 shall take effect until the Cure Period has elapsed
without the material breach or material adverse change having been cured by the
Company. If the aforementioned breach or change is cured within the Cure Period,
any notice delivered under this section by the Executive shall be deemed to be
withdrawn.
5.4 Severance Entitlement on For Cause Resignation. A “For Cause” resignation by
the Executive shall be treated, for severance purposes, in the same manner as a
“Without Cause” termination of employment by the Company pursuant to section 5.6
hereof. Executive shall also be entitled to receive any accrued but unpaid
salary and bonuses, and to be reimbursed for any reimbursable expenses that have
not been reimbursed prior to such termination.
5.5 Termination for Cause. The Company may at any time terminate the Employment
of the Executive and this Agreement for any just cause that would in law permit
the Company to, without notice, terminate the employment of the Executive. In
such event the Executive shall not be entitled to any compensation or notice,
but shall be entitled to receive the full amount of the installments falling due
in respect of the Executive’s annual salary through to the effective date of the
termination, plus an amount of any accrued unpaid vacation pay to the date of
termination and the amount, if any, of any other compensation payable to the
Executive up to the date of termination.
5.6 Termination By Company Without Cause. Notwithstanding any other provision of
this Agreement, the Company may terminate the Executive without cause at any
time during the Term by providing written notice to the Executive. Upon such
notice of termination being provided to the Executive, the Executive shall be
provided with severance compensation which shall consist of the following:

  (a)   the Executive shall continue to receive his Base Salary for the balance
of the Employment Term; and in the event of renewal of the Employment Agreement
the Executive shall receive his salary and benefits for a period of not less
than one year.

-7-



--------------------------------------------------------------------------------



 



  (b)   the Company shall continue to provide the Executive with the benefits
provided for in this Agreement for the balance of the Employment Term;     (c)  
to the extent permitted by applicable law and DFC’s Stock Option Plan, Executive
may exercise all equity awards which he has received as part of his compensation
under this Agreement as set out in Schedule “D” hereto (“Equity Awards”); and  
  (d)   all Equity Awards granted to the Executive on or prior to the date of
this Agreement will become fully vested.     (e)   all bonus amounts earned and
accrued but unpaid as of the date of termination will be paid to the Executive
at the same time that such amounts are paid to similarly situated executives of
the Company.

(the “Severance Compensation”)

5.7 Entitlement to Severance Compensation. In order to be entitled to the
Severance Compensation, the Executive shall:

  (a)   comply with all surviving provisions of Article 4 of this Agreement
(“Additional Obligations of Executive”); and     (b)   execute and deliver to
the Company a release in form and substance acceptable to the Company by which
the Executive releases the Company, DFC and their affiliates from any
obligations and liabilities of any type whatsoever, including those arising out
of his employment, the termination of employment, or under this Agreement,
except for the Company’s obligations with respect to the Severance Compensation,
which release shall not affect the Executive’s right to indemnification, if any,
for actions taken within the scope of his employment related to the Executive’s
performance of his duties and responsibilities. The parties acknowledge that the
Severance Compensation is provided in consideration for the above-specified
release.

5.8 Severance Compensation Inclusive. The Severance Compensation provided for in
section 5.6 shall be inclusive of all claims and entitlements of the Executive
to compensation or damages arising out of the termination of employment, whether
by such claims arise by or under this Agreement, statute, common law, or any
other plans or policies of the Company.
5.9 Contents of Notice of Termination. Any termination by the Company of the
Executive’s employment shall be communicated by written notice of termination
which cites the specific termination provision of this Agreement under which
such notice is given and which, in the case of a notice of termination for cause
under section 5.5, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination of the Executive’s employment.
No purported termination by the Company of the Executive’s employment shall be
effective without a written notice of termination which complies with this
section.
6. SUCCESSORS OR ASSIGNS
6.1 Successors. This Agreement shall enure to the benefit of and be binding upon
and shall be enforceable by the Company and the successors and assigns of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, amalgamation, consolidation or otherwise) to all or substantially all
of the business and/or assets of the Company to assume liability, jointly and
severally

-8-



--------------------------------------------------------------------------------



 



with the Company for the performance by the Company of its obligations under
this Agreement. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle the Executive to resign for cause pursuant to
section 5.2 within a period of 90 days from the effective date of such
succession and receive the Severance Compensation set out in section 5.6 hereof.
6.2 Assignment. The Company shall be entitled to assign this agreement without
the Executive’s consent to any affiliate of the Company on written notice to the
Executive, provided there is no material change to the Executive’s terms of
employment. The Company shall remain jointly and severally liable to the
Executive with such assignee.
6.3 Benefit Binding. This Agreement shall enure to the benefit of, shall be
binding upon, and shall be enforceable by the Executive’s legal representatives,
executors, administrator, successors, heirs, distributees, devisees and
legatees. If the Executive dies while any amounts are still payable to the
Executive under this Agreement all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
legal representatives, executors, administrator, successors, heirs,
distributees, devisees and legatees or to the Executive’s estate.
7. MISCELLANEOUS
7.1 Applicable Laws. This Agreement and the employment of the Executive shall be
governed, interpreted, construed and enforced according to the laws of the
Province of British Columbia and the laws of Canada applicable therein.
7.2 Currency. All monetary amounts in this Agreement are in Canadian dollars .
7.3 Arbitration. Any dispute, controversy or claim arising from this Agreement
or its breach, termination or alleged invalidity shall be referred to and
finally resolved by arbitration administered by the British Columbia Arbitration
and Mediation Institute pursuant to its Rules. The place of arbitration shall be
Vancouver, British Columbia, Canada or such other place agreed to by the
parties.
7.4 Time. Time shall be of the essence of this Agreement.
7.5 Legal Fees. Each party shall pay all reasonable legal fees and expenses
actually incurred by the other party in contesting or disputing any termination,
or in seeking to obtain or enforce any right or benefit provided by this
Agreement provided that the other party is successful in any such action.
7.6 Entire Agreement. This Agreement represents the entire Agreement between the
Executive and the Company concerning the subject matter hereof and supersedes
any previous oral or written communications, representations, understandings or
agreements with the Company or any officer or agent thereof. This Agreement may
only be amended or modified in writing signed by the parties.
7.7 Non-Disparagement and Publicity. Following the date of this Agreement and
regardless of any dispute that may arise in the future, the Executive and the
Company jointly and mutually agree that they will not disparage, criticize or
make statements which are negative, detrimental or injurious to the other to any
individual, company or client, including within the Company. This does not limit
the Company’s or DFC’s right to make or provide public statements, notices,
announcements and press releases regarding the employment status of the
Executive with the Company or any affiliates thereof, provided such statements,
notices, announcements and press releases otherwise comply with this section.

-9-



--------------------------------------------------------------------------------



 



7.8 No Mitigation. If an event triggering Executive’s entitlement to Severance
Compensation (as defined herein) occurs, the Executive need not seek other
employment or attempt in any way to reduce the amount of any payments or
benefits to Executive by the Company under this Agreement. The amount of the
Severance Compensation shall not be reduced by any compensation earned by the
Executive as the result of any other employment, consulting relationship or
other business activity or engagement post-termination.
7.9 Notices. Any notice, acceptance or other document required or permitted
hereunder shall be considered and deemed to have been duly given if delivered by
hand or mailed by postage prepaid and addressed to the party for whom it is
intended at the party’s address above or to such other address as the party may
specify in writing to the other and shall be deemed to have been received if
delivered, on the date of delivery, and if mailed as aforesaid, then on the
second business day following the date of mailing thereof, provided that if
there shall be at the time of mailing or within two business days thereof a
strike, slowdown or other labour dispute which might affect delivery of notice
by the mails, then the notice shall only be effective if actually delivered. In
the case of any notice to the Company under this Agreement, a copy such notice
must be sent to DFC at 1436 Lancaster Ave., Suite 300, Berwyn, PA 19312, to the
attention of its General Counsel.
7.10 Waiver. The waiver by the Executive or by the Company of a breach of any
provision of this Agreement by the Company or by the Executive shall not operate
or be construed as a waiver of any subsequent breach by the Company or by the
Executive.
7.11 Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.
IN WITNESS WHEREOF the parties have executed this Agreement on April 9, 2007.

             
NATIONAL MONEY MART COMPANY
    )      
 
    )      
/s/ Donald F. Gayhardt
 
Authorized Signatory
    )
)
)     c/s
 
    )      
 
    )      
 
    )      

             
SIGNED, SEALED AND DELIVERED by
    )      
 
    )      
Sydney Franchuk in the presence of:
    )      
 
    )      
/s/ Christopher M. Considine, Esq.
 
Witness Name     )
)      
30 Dallas Road, Victoria BC V8V 082
 
    )
)    
/s/ Sydney Franchuk
 
SYDNEY FRANCHUK
Address
    )
)    
Barrister & Solicitor
           
   
           
Occupation
           

-10-



--------------------------------------------------------------------------------



 



Schedule “A”
RELEASE AGREEMENT
     THIS RELEASE AGREEMENT (“Release Agreement”) is made by and between Sydney
Franchuk, an individual (the “Executive”), having an address of 30 Dallas Rd.,
Victoria BC, and National Money Mart Company, a Nova Scotia unlimited company
(the “Company”).
          WHEREAS, the Company has employed the Executive as its President to
December 31, 2006 and Dollar Financial Corp. (“Parent”) has employed the
Executive as its Senior Vice-President up to the date of the Employment
Agreement by and between the Company and the Executive (the “New Employment
Agreement”);
          WHEREAS, the Company and the Executive have agreed that it is to their
mutual benefit and of material value to both of them to enter into the New
Employment Agreement; and
     WHEREAS, in partial consideration of the Company agreeing to enter into the
New Employment Agreement, the Executive has agreed to provide a full and final
release of all claims as set forth in this Release Agreement,
     NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, Executive and the Company each acting of his or its own free will and
intending to be irrevocably and legally bound hereby, agree as follows:
          1. Waiver and General Release of Claims. In consideration for the
Company entering into the New Employment Agreement, Executive as well as each
and every dependent, heir, executor, legal representative and assign of
Executive (the “Executive Releasors”) completely release, relinquish, waive and
discharge the Company, the Parent, and each and every of either entity’s
predecessors, successors (by merger or otherwise) and assigns, parents, joint
venture partners, as well as subsidiaries, affiliates, divisions, directors,
officers, insurers, employees and agents, whether present or former
(collectively, “Company Releasees”) from all claims, liabilities, demands and
causes of action, known or unknown, filed or contingent, which he may have or
claim to have against Company Releasees from the beginning of time until the
date of the signing of this Release Agreement, including without limitation, any
claim related to Executive’s employment with the Company, the Parent and/or any
of the other Company Releasees. Executive agrees that he has executed this
release on his own behalf, and also on behalf of his heirs, agents,
representatives, successors and assigns. This release includes, but is not
limited to, a release of any rights or claims Executive Releasors may have under
or for: (a) damages for failure to provide reasonable notice of termination of
employment, whether such termination is express or constructive, and whether
arising at common law or out of any express or implied terms of any contract of
employment, written or otherwise, existing between the parties hereto prior to
the New Employment Agreement; (b) any claim for damages or other relief under
the British Columbia Human Rights Code, or any other applicable statute; (c) any
claims arising under the British Columbia Employment Standards Act, [RSBC 1996]
or regulations made thereunder; (d) breach of any express or implied contract
claims; (e) any tort claims, including claims for misrepresentation, defamation,
invasion of privacy, and intentional infliction of emotional distress, whether
based on common law or otherwise; (f) commissions or

-1-



--------------------------------------------------------------------------------



 



related fees; (g) compensatory or punitive damages; and (h) legal fees and
costs. This release does not release any rights or claims that cannot be waived
as a matter of law.
          2. Promise Not to Sue. Executive expressly represents that he has not
filed a lawsuit or initiated any administrative or arbitration proceeding
against any of the Company Releasees and that he has not assigned any claim
against any of the Company Releasees to any other person or entity. Executive
specifically understands that this means that, in the event a charge is filed,
he shall personally have no right to any relief whatsoever against any of the
Company Releasees, including having no right to reinstatement, monetary damages
or attorneys’ fees.
          3. Confidentiality. Executive shall not disclose or publicize the
terms of this Release Agreement to any person or entity, except that Executive
may disclose the terms, and/or fact of this Release Agreement to immediate
family members, Executive’s financial and legal advisors, and to others as but
only to the extent required by law.
          4. Indemnity. Executive agrees to save harmless and indemnify the
Company from and against all claims, charges, taxes, penalties or demands which
may be made by the Minister of National Revenue requiring the Company to pay
income tax, charges, taxes or penalties under the Income Tax Act (Canada), in
respect of income tax payable by Executive in excess of income tax previously
withheld, and in respect of any and all claims, charges, taxes or penalties and
demands which may be made on behalf of or related to the Employment Insurance
Commission and the Canada Pension Commission under the applicable statutes and
regulations with respect to any amounts which may in the future be found to be
payable by the Company in respect of the Executive.
          5. Acknowledgement of Consideration and Opportunity to Review. Other
than the New Employment Agreement, Executive acknowledges that he has no other
entitlement under any other severance or similar arrangement maintained by the
Company and/or Parent, and, except as otherwise provided specifically in this
Release Agreement or the New Employment Agreement, the Company has no other
liability or obligation to Executive. In addition, Executive acknowledges that
he is receiving consideration to which he would not otherwise be entitled and
that the Company would not otherwise agree to enter into the New Employment
Agreement, that he is acting of his own free will, that he has been afforded a
reasonable time to read and review the terms of this Release Agreement, that he
has been advised to review the Release Agreement with his own legal counsel
prior to signing this Release Agreement and has done so, and that he is
voluntarily entering into this Release Agreement with full knowledge of its
respective provisions and effects.
          6. Entire Agreement. The parties declare, represent and warrant that
no promise, inducement or agreement that is not contained in this written
Release Agreement has been made to them. This Release Agreement and the New
Employment Agreement contain the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof. This Release Agreement shall
be binding upon the parties’ respective heirs, executors, administrators,
successors and assigns.

-2-



--------------------------------------------------------------------------------



 



          7. Non-Disparagement. Executive agrees to refrain from making
disparaging comments about Company Releasees and further agrees not to take any
action that would adversely affect the business or professional reputation of
the Company Releasees.
          8. Governing Law. This Release Agreement shall be governed by the laws
of the Province of British Columbia and the laws of Canada applicable therein.
          9. Severability. If any term or provision of this Release Agreement
shall be held to be invalid or unenforceable for any reason, then such term or
provision shall be ineffective to the extent of such invalidity or
unenforceability without invalidating the remaining terms or provisions hereof,
and such term or provision shall be deemed modified to the extent necessary to
make it enforceable.
          10. Execution. This Release Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
will be deemed an original, and all of which together shall be deemed to be one
and the same instrument.
          11. Amendments. Neither this Release Agreement nor any term hereof may
be orally changed, waived, discharged, or terminated, and may be amended only by
a written agreement between the parties hereto.
[signature page follows]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement on April 9,
2007, Executive and the Company each acknowledge that the terms of this Release
Agreement are contractual, that they are acting of their own free will, that
they have had a sufficient opportunity to read and review the terms of this
Release Agreement, they have each received the advice of their respective
counsel with respect hereto, and that they have voluntarily caused the execution
of this Release Agreement:

             
NATIONAL MONEY MART COMPANY
    )      
 
    )      
/s/ Donald F. Gayhardt
 
Authorized Signatory     )
)      
 
    )     c/s
 
    )      
 
    )
)            
SIGNED, SEALED AND DELIVERED by
    )      
 
    )      
Sydney Franchuk in the presence of:
    )      
 
    )      
/s/ Christopher M. Considine, Esq.
 
Witness Name     )
)
)      
30 Dallas Road, Victoria BC V8V 082
    )     /s/ Sydney Franchuk
 
           
Address
    )     SYDNEY FRANCHUK
 
    )      
Barrister & Solicitor
           
 
           
Occupation
           

-4-



--------------------------------------------------------------------------------



 



SCHEDULE “C”
STOCK AWARD AGREEMENT UNDER THE
DOLLAR FINANCIAL CORP. 2005 STOCK INCENTIVE PLAN
THIS STOCK AWARD AGREEMENT (this “Agreement”) is made as of April 9, 2007 (the
“Effective Date”), between Dollar Financial Corp. (the “Company”) and Sydney
Franchuk (the “Grantee”).
WHEREAS, the Company maintains the Dollar Financial Corp. 2005 Stock Incentive
Plan (the “Plan”) for the benefit of its key employees, directors and
consultants who provide services to the Company; and
WHEREAS, the Plan permits the award of shares of the Company’s Common Stock (the
“Common Stock”), subject to certain restrictions; and
WHEREAS, to compensate the Grantee for his service to the Company and to further
align the Grantee’s personal financial interests with those of the Company’s
stockholders, the Company wishes to award the Grantee a number of shares of
Common Stock, subject to the restrictions and on the terms and conditions
contained in the Plan and this Agreement.
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:
1. Award of Stock. Pursuant to the Plan, the Company hereby awards the Grantee
10,000 shares of Common Stock (the “Awarded Shares”), subject to certain
restrictions and on the terms and conditions set forth in this Agreement and the
Plan. The terms of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein. Capitalized terms used but not
defined herein will have the same meaning as defined in the Plan. Unless
otherwise specified, section numbers refer to the sections of this Agreement.
2. Vesting of Awarded Shares. The Awarded Shares are subject to forfeiture to
the Company until they become nonforfeitable in accordance with this Section 2.
(a) Vesting. On the last day of each of the first 30 calendar months beginning
January 1, 2007 (each a “Vesting Date”), 3.33% of the Awarded Shares will become
nonforfeitable on each Vesting Date if the Grantee remains in continuous service
to the Company (whether as an employee, consultant, independent contractor or
any other capacity in which he provides services to the Company) through the
applicable Vesting Date. Notwithstanding the foregoing, if (1) the Grantee’s
employment is terminated without cause pursuant to Section 5.6 of the Employment
Agreement by and between National Money Mart Company (a Subsidiary of the
Company) and the Grantee dated April 9, 2007 (the “Employment Agreement”) or
(2) the Grantee terminates his employment with cause pursuant to Section 5.2 of
the Employment Agreement, then all of the Awarded Shares will become immediately
nonforfeitable.
(b) All Unvested Shares Forfeited Upon Cessation of Service. Subject to the
provisions of Section 2(a) of this Agreement, upon cessation of Grantee’s
service with the Company for any reason or for no reason (and whether such
cessation is initiated by the Company, the Grantee or otherwise): (i) any
Awarded Shares that have not, on or prior to the effective date of such
cessation, become nonforfeitable

-1-



--------------------------------------------------------------------------------



 



will immediately and automatically, without any action on the part of the
Company, be forfeited, and (ii) the Grantee will have no further rights with
respect to those shares.
(c) Service with Subsidiaries. Solely for purposes of this Agreement, service
with the Company will be deemed to include service with any Subsidiary of the
Company (for only so long as such entity remains a Subsidiary).
3. Escrow of Shares.
(a) Certificates evidencing the Awarded Shares issued under this Agreement will
be held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) until such Awarded Shares cease to be subject to forfeiture in
accordance with Section 2, at which time, the Escrow Holder will deliver such
certificates representing the nonforfeitable Awarded Shares to the Grantee;
provided, however, that no certificates for Awarded Shares will be delivered to
the Grantee until appropriate arrangements have been made with the Company for
the withholding or payment of any taxes that may be due with respect to such
Awarded Shares; and provided, further, that the Company may condition delivery
of certificates for Awarded Shares upon the prior receipt from Grantee of any
undertakings which it may determine are required to assure that the certificates
are being issued in compliance with federal and state securities laws.
(b) If any of the Awarded Shares are forfeited by the Grantee under Section 2,
upon request by the Company, the Escrow Holder will deliver the stock
certificate(s) evidencing those Awarded Shares to the Company, which will then
have the right to retain and transfer those Awarded Shares to its own name free
and clear of any rights of the Grantee under this Agreement or otherwise.
4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
forfeiture, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and will thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.
5. Rights of Grantee. The Grantee shall have the right to vote the Awarded
Shares and to receive cash dividends or distributions with respect to the
Awarded Shares; provided however, that any cash dividends or distributions paid
on the Awarded Shares while those shares remain forfeitable will be paid in cash
when, and if, the Awarded Shares giving rise to such dividends or distributions
become nonforfeitable, and such dividends or distributions will be deposited
with the Escrow Holder.
6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
vesting of the Awarded Shares. The Grantee has reviewed with the Grantee’s own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that the Grantee (and not the Company)
shall be responsible for the Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement.
7. Share Legends. The following legend will be placed on the certificates
evidencing all the Awarded Shares (in addition to any other legends that may be
required to be placed on such certificates pursuant to the Plan, applicable law
or otherwise):

-2-



--------------------------------------------------------------------------------



 



THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE DOLLAR FINANCIAL CORP. 2005 STOCK
INCENTIVE PLAN AND A STOCK AWARD AGREEMENT ENTERED INTO BETWEEN SYDNEY FRANCHUK
AND DOLLAR FINANCIAL CORP., WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT
LIMITATION, CERTAIN FORFEITURE CONDITIONS, TRANSFER RESTRICTIONS AND REPURCHASE
RIGHTS. COPIES OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES
OF DOLLAR FINANCIAL CORP. AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS
CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.
8. Representations and Warranties. By executing this Agreement, the Grantee
hereby represents, warrants, covenants, acknowledges and/or agrees that:
(a) This Agreement, together with the Plan, constitutes the entire agreement
between the Company and the Grantee regarding the grant of the Awarded Shares.
(b) The Company may modify this Agreement to bring it into compliance with any
valid and mandatory government regulation. This Agreement may also be amended by
the Company with the consent of the Grantee. Any such amendment shall be in
writing and signed by the Company and the Grantee.
(c) The Company may from time to time impose any conditions on the Awarded
Shares as it deems necessary or advisable to ensure that the Plan and this award
satisfy the conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, and that Awarded Shares are issued and resold in compliance with the
Securities Act of 1933, as amended.
(d) The Grantee agrees upon request execute any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement.
(e) The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of the Plan as it
presently exists, and as it may hereafter be amended, are deemed incorporated
herein by reference, and in the event of any conflict between the terms of this
Agreement and the provisions of the Plan, the provisions of the Plan shall be
deemed to supersede the provisions of this Agreement.
(f) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.
(g) The grant of Awarded Shares hereunder will not confer upon the Grantee any
right to continue in service with the Company or any of its Subsidiaries.
(h) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Delaware, without regard to the application of the
principles of conflicts or choice of laws of Delaware or any other jurisdiction.
(i) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Stock Award Agreement on
the 9th day of April, 2007.

            DOLLAR FINANCIAL CORP.
      By:   /s/ Donald F. Gayhardt         Title: President               
GRANTEE
      /s/ Sydney Franchuk                

-4-



--------------------------------------------------------------------------------



 



Schedule “D”
Equity Awards that may vest pursuant to Section 5.6(d)

  •   Option Award covering 17,500 shares dated September 8, 2006     •  
Restricted Share Award covering 3,846 shares dated March 1, 2006     •  
Restricted Share Award covering 4,000 shares dated June 28, 2006     •  
Restricted Share Award covering 10,000 shares to be granted pursuant to
Section 3.3(c) of this Agreement

 